Case 1:20-cr-10197-LTS Document 183-2 Filed 11/04/20 Page 1 of 4




                       Exhibit B
Case 1:20-cr-10197-LTS Document 183-2 Filed 11/04/20 Page 2 of 4




                                                                   USAO-001094
Case 1:20-cr-10197-LTS Document 183-2 Filed 11/04/20 Page 3 of 4




                                                                   USAO-001095
Case 1:20-cr-10197-LTS Document 183-2 Filed 11/04/20 Page 4 of 4




                                                                   USAO-001096
